NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

WILLIAM F. HOLDNER,                             No. 20-35565

                Appellant,                      D.C. No. 3:20-cv-00307-MO

 v.
                                                MEMORANDUM*
RICHARD A. KRIETZBERG; et al.,

                Appellees.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                             Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      William F. Holdner appeals pro se from the district court’s judgment

dismissing in part and affirming in part his appeal from the bankruptcy court’s

order dismissing claims in his adversary proceeding. We have jurisdiction under

28 U.S.C. §§ 158(d) and 1291. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Holdner fails to address how the district court erred by

dismissing Holdner’s appeal from the bankruptcy court’s interlocutory orders, or

affirming the bankruptcy court’s order dismissing his claims. As a result, Holdner

has waived his challenge to the district court’s order. See Smith v. Marsh, 194 F.3d

1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in its

opening brief are deemed waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th

Cir. 1994) (“We will not manufacture arguments for an appellant, and a bare

assertion does not preserve a claim . . . .”).

      Holdner’s motion to correct the caption (Docket Entry No. 8) is denied.

      No further filings will be entertained in this closed case.

      AFFIRMED.




                                            2                                 20-35565